Citation Nr: 0810066	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating higher than 30 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to June 
1945, including honorable service in the Pacific theater of 
operations during World War II.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board first considered this appeal in January 2007 and 
remanded the claim of entitlement to service connection for a 
back disorder for additional development of the medical 
record, and for a specific adjudication regarding an incident 
that is alleged to have occurred during a period of combat 
service.  Unfortunately, the Appeals Management Center (AMC) 
in Washington, DC, did not comply with the Board's remand 
orders and returned the matter for further appellate 
consideration.  In light of the favorable determination 
presently being made with respect to this issue, the Board 
finds that another remand to ensure compliance with the 
January 2007 remand is not necessary as a decision on the 
merits at this time is not prejudicial to the veteran.

The claim of entitlement to a higher initial rating for 
bilateral hearing loss was remanded in January 2007 pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  The AMC 
issued a Statement of the Case with respect to that issue in 
September 2007, but the veteran did not respond.  In October 
2007, however, the veteran's representative stated in its VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, that they had no further argument.  The Board liberally 
construes the October 2007 correspondence as a substantive 
appeal under 38 C.F.R. § 20.202 and takes jurisdiction of the 
claim.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative disc disease of the lower 
thoracic and the lumbosacral spine as a result of injury 
sustained during service.

3.  The veteran has hearing loss in the right ear with a 
Numeric Designation of VII and hearing loss in the left ear 
with a Numeric Designation of VI.


CONCLUSIONS OF LAW

1.  A back disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107  (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Criteria for a rating higher than 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The Board finds that VA has substantially satisfied the 
duties to notify and assist with respect to the claim of 
entitlement to service connection for a back disability.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected, if 
necessary, by the RO following the Board's decision when 
action is taken to effectuate the grant of service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
bilateral hearing loss, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim 
was granted in February 2005.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the veteran and no further notice is needed with 
respect to the downstream issue of entitlement to a higher 
initial rating for hearing loss.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in September 
2006.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the Board now turns to the merits of the 
veteran's claims.



Service Connection

The veteran contends that he injured his back during basic 
training and again during combat just prior to his discharge 
from service in 1945.  He credibly testified that he has 
experienced pain in his mid- to low back since the combat 
injury.  The veteran's daughter testified that her father had 
told her since she was a young child about an incident during 
combat service when a tomb door fell on his back and injured 
him.  She also stated that the veteran had complained of back 
pain for all of her life, but that he did not seek treatment 
very often. 

The veteran reports that he sought treatment for back pain 
about five years after his discharge from service and 
periodically since that time.  He provided the names of 
private physicians, but it appears that they are no longer in 
practice and/or alive and, therefore, their records are not 
available.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with 
the circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary 
and the reasons for granting or denying service connection 
in each case shall be recorded in full.  See 38 U.S.C.A. 
§ 1154(b).

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would allow 
a reasonable fact finder to conclude that the alleged injury 
or disease was incurred in or aggravated by the veteran's 
combat service."

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  

(3) Once these first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," i.e., incurrence during service, even 
if no official record of such incurrence exists, unless the 
government can meet the burden of showing "clear and 
convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

The veteran's service medical records show that he was 
treated for myositis of the lumbar musculature in 1941.  
Consistent with the veteran's assertion that he did not get 
treated after the 1945 combat injury, there is no medical 
record of a back injury in 1945.  Also consistent with the 
veteran's assertion that he did not report his back injury 
upon separation examination, there is no evidence of a back 
disability at the time of discharge from service in June 
1945.

The veteran's wife submitted a statement in June 2004 
reflecting her recollection of the veteran complaining of 
back pain ever since he returned from World War II.  Her 
statement includes references to the veteran's combat 
service.  A magnetic resonance imaging (MRI) report dated in 
1996 was submitted showing degenerative disc disease.

Upon VA examination in March 2005, the veteran related a 
history of back pain since service.  The examiner reviewed 
the claims folder and diagnosed degenerative disc disease of 
the lumbosacral spine.  The examiner generally opined that 
the veteran's current back disability was not related to the 
myositis treated during service, but was age-related as there 
was apparently no need for treatment until much later in 
life.  Unfortunately, the examiner did not render an opinion 
as to whether the current disability was a result of the 
injury described as having been sustained in 1945 during 
combat.  Because this examination report and opinion were 
clearly inadequate, the Board remanded this matter in January 
2007 for purposes of conducting an additional examination and 
obtaining a new opinion.  

In September 2005, the veteran presented for treatment with a 
private orthopedist.  The veteran has described this 
encounter as the most thorough examination he has ever had.  
The specialist appears to have reviewed service records as he 
commented on the diagnosis of myositis possibly being 
spurious because it was rendered without any real testing 
performed.  The specialist opined that there was a definite 
connection between the currently diagnosed degenerative disc 
disease and the in-service injury because the veteran had 
experienced pain since the time of the injury.

The veteran underwent a second VA examination in June 2007 by 
the same examiner who evaluated him in March 2005.  The 
examiner rendered the same diagnosis and the same opinion.  
As before, the examiner again did not provide the requested 
opinion as to the likelihood of the veteran's degenerative 
disc disease being related to an undocumented combat injury.  
This examination report was grossly inadequate in failing to 
answer the medical opinion questions asked by the Board, and 
should have been returned to the examiner for correction by 
the agency of original jurisdiction (AOJ).  For the reasons 
explained below, and taking into consideration the veteran's 
advanced age, the occurrence of a prior remand, and the 
advancement of this case on the Board's docket, the Board 
finds that a second remand to obtain a full and complete 
examination report is not required.  

The veteran is competent to testify as to symptoms such as 
pain which are non-medical in nature, however, he is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  A 
veteran's testimony regarding what occurred during service is 
competent and probative evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); also see Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  Pain itself is not a 
disability under VA regulations, however, it may constitute a 
symptom of a disability about which the veteran is competent 
to testify.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  

The Board finds the veteran competent to report that he has 
experienced back pain since his period of service.  His 
reports are corroborated by his wife and daughter 
notwithstanding the fact that no medical evidence has been 
produced reflecting treatment for back pain until 1996.  The 
veteran's report of an injury during service is consistent 
with his personnel records showing that he served in the 
Pacific theater of operations during World War II and there 
is no evidence to suggest that the testimony of the veteran 
and/or the testimony of his daughter with respect to that 
injury is inaccurate.  As such, the Board finds no evidence 
to the contrary and will accept the veteran's assertion as 
credible that he sustained a combat injury to his back in 
1945.

Given the evidence as outlined above, the Board finds the 
opinion rendered by the VA examiner in both 2005 and 2007 to 
be less than useful as it only speaks to the one incident of 
treatment for myositis during service.  The only opinion that 
speaks to an in-service injury is the private orthopedist.  
Although the Board is not bound by a medical opinion based 
solely upon an unsubstantiated history as related by the 
veteran, the Board finds the history upon which the private 
opinion was based to be not only consistent with the record, 
but also credible.  Accordingly, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
currently diagnosed degenerative disc disease of the low back 
is a consequence of an injury incurred during service, and 
thus service connection is granted for this condition.

Increased Rating

Outside of one statement from the veteran in August 2005 that 
he has worsening hearing loss, he has not put forth any 
assertions as to why he believes the 30 percent initial 
rating assigned for bilateral hearing loss is inaccurate.  
The Board notes that, at his hearing in September 2006, the 
veteran had difficulty hearing and had to be assisted in 
understanding questions by his daughter.  Treatment records 
show that he was fitted for hearing aids in 2005 and has been 
pleased with the assistance they provide in his ability to 
hear.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. § 4.86(a) 
allows for the use of either Table VI or Table VIA in 
determining the appropriate numeric designation when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  

On authorized audiological evaluation in December 2004, pure 
tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
85
LEFT
40
40
65
75
95

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 68 percent in the left ear.

Treatment records show that the veteran was fit with hearing 
aids in March 2005 and reported being very satisfied the 
following month.  The veteran was found to have a post-
fitting communication assessment score of 0, suggesting no 
perceived hearing handicap, as opposed to the score of 18 he 
had prior to the fitting which showed mild to moderate 
hearing handicap.  The Board notes that there are private 
audiology reports of record that are not in the appropriate 
format to be used for rating purposes, and therefore are not 
sufficient for showing entitlement to a higher evaluation.  

Given the evidence of record, the Board finds that Table VI 
is the appropriate table to be used in determining the 
numeric designation to assign for the veteran's hearing 
impairment as there is no evidence of an exceptional pattern 
of hearing impairment.  Accordingly, the Board finds that the 
veteran has hearing loss in the right ear with a Numeric 
Designation of VII and hearing loss in the left ear with a 
Numeric Designation of VI.  When these designations are 
matched against Table VII, the appropriate rating for 
assignment is shown to be 30 percent.  Therefore, a rating 
higher than 30 percent cannot be assigned on a schedular 
basis.  Additionally, there is nothing in the evidence of 
record to suggest that there has been any variation in the 
severity of the hearing loss condition since service 
connection was established that would support the assignment 
of staged ratings, so the 30 percent rating is assigned for 
the entire period of time.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is unemployable due to 
his service-connected hearing loss, and he has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for treatment of his hearing loss, 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by hearing 
loss has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states:  "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Because the Board finds that 
there is no evidence of exceptional factors, a remand for 
referral pursuant to 38 C.F.R. § 3.321(b)(1) for 
consideration of assignment of an extraschedular evaluation 
is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 30 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating must be denied.  


ORDER

Service connection for a back disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

An initial rating higher than 30 percent for bilateral 
hearing loss is denied.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


